AIR COMMERCIAL REAL ESTATE ASSOCIATION STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE – GROSS RECRODING OF THIS LEASE PROHIBITED 1.Basic Provisions ("Basic Provisions"). 1.1Parties: This Lease ("Lease"), dated for reference purposes only, March 16, 2010 is made by and between Fullerton Business Center, LLC (“Lessor”) and Allied Med, Inc., an Oregon corporation (“Lessee”) (collectively the "Parties," or individually a "Party"). 1.2(a) Premises: That certain portion of the Project (as defined below), including all Improvements therein or to be provided by Lessor under the terms of this Lease, commonly known by the street address of 2500 E.
